Weston C. J.
It may possibly deserve consideration, whether there may not be ground for distinguishing the case of an attaching creditor, with notice, from that of a second purchaser with notice. The latter, with full kno ¡vledge of the facts, lends his aid to the vendor in defrauding the first purchaser. He pays his grantor for what he knows belongs to another. The attaching creditor is seeking an honest debt, and endeavors to save himself from loss, by taking advantage of the negligence of the purchaser, in omitting to record his deed. If notice, however, is equivalent to registry, aside from the ingredient of fraud, as seems now to be generally understood, no such distinction could obtain.
But without resorting to any such ground, the plaintiff is entitled to judgment. His title relates hack to the day of the attachment. At that time he had no knowledge whatever of the de*150fendant’s deed. He has a right to hold, therefore, although apprized of the deed, when he made his levy. The case of Stanley v. Perley, 5 Greenl. 369, cited for the plaintiff, is expressly in point.

Defendant defaulted.